Response to Applicant’s Arguments
	Applicant’s arguments filed 9/23/2021 have been fully considered, and they are persuasive.
				Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: gathering data of a three-dimensional model of the jaw bone and the oral cavity of a patient and storing said data in a computer memory; defining position and orientation of at least two drill bore positions in the three-dimensional model data and storing said data in the computer memory; defining a three-dimensional model of the bone foundation guide system comprising a bone foundation guide and a dental implant surgical guide, wherein the model of the bone foundation guide comprises a foundation guide body having a foundation guide buccal wall and a foundation guide lingual wall that are continuously connected by a first bridge end and a second bridge end forming an open surgical space connecting a top of the foundation guide body with a bottom of the foundation guide body, wherein the foundation guide buccal wall and the foundation guide lingual wall comprise abutment portions to reversibly affix the foundation guide body to at least a portion of a bone segment at the dental implant surgical site, wherein the top of the foundation guide body is contoured and comprises an upper surface to attach a bottom surface of the dental implant surgical guide as well as to define a removal and augmentation level and to guide the removal or augmentation or both of bone segments from the dental surgical site; defining a separation plane between the bone foundation guide and the dental implant surgical guide as three-dimensional model data comprising a central area and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616